        Based on the parties' stipulation [ECF No. 14] and good cause appearing, IT IS HEREBY
ORDERED that Plaintiff's claims against Defendant Tidewater Finance Company are DISMISSED with
prejudice, each side to bear its own fees and costs. Plaintiff has 10 days to begin default proceedings
against the remaining defendant or this action will be deemed abandoned, and the Clerk of Court will be
instructed to close it.
                                                       _________________________________
                                                       U.S. District Judge Jennifer A. Dorsey
                                                       Dated: April 1, 2020
